Citation Nr: 1739361	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-02 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left foot condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a back condition, to include as secondary to right and left knee conditions.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977 and from August 1979 to August 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an October 2016 videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board most recently remanded the Veteran's claim in March 2017 for further development and readjudication.  The requested development on remand having been accomplished, these issues are again before the Board.  

The issues of service connection for a right knee condition and a left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left knee disability had its onset during his active duty military service.  

2.  The Veteran's back condition is related to his service-connected left knee condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a back condition have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. at 374.

Left Knee Condition

The Veteran avers that his left knee condition began in service.  The Board finds that the evidence of record supports this contention.  

During service, the Veteran sought treatment for his left knee in August 1980 after falling off a roof.  The Veteran subsequently re-injured his knee on several occasions while on active duty.  See e.g., July 1982, February 1983, and July 1984 Service Treatment Records (STRs).

He was afforded a VA examination in April 2017 to assess the nature of his left knee condition.  The examiner opined that it is at least as likely as not that the Veteran's current left knee condition is related to his injuries during active duty service.  

In light of the foregoing, the Board finds that the service connection for a left knee condition is warranted.  The claim is consequently granted in full.

Back Condition 

Notably, in this decision, the Board is granting service connection for the Veteran's left leg condition.  Evidence of record indicates that the Veteran's back condition is secondary to his left knee condition. 

A June 2009 primary care physical examination indicates that the Veteran's low back pain is most likely secondary to shifting musculoskeletal anatomy due to his knee problems.  In addition, a September 2009 MRI assessment report by Dr. R.M. states that the Veteran's chronic knee condition definitively has an impact on his back disease as it causes gait and anatomy shifts and changes, which make the Veteran prone to muscle spasms and exacerbations.  The Board finds this to be probative evidence weighing in favor of the Veteran's claim.

In April 2017, the Veteran underwent a VA examination to determine the etiology of his back condition.  The examiner opined that the Veteran's back condition was less likely than not proximately due to, or the result of the Veteran's service-connected condition.  Nevertheless, the examiner stated that it is possible that the Veteran's knee condition contributed to his back condition.  Furthermore, the examiner indicated that it is as least as likely as not that the Veteran's back condition was caused or aggravated by his left knee condition.  Despite the discrepancies in the examiner's report, the Board resolves the benefit of the doubt in favor of the Veteran and finds this opinion to be medical evidence in support of the Veteran's claim.

In giving the Veteran the benefit of the doubt, and considering the evidence of record as a whole, the Board finds that entitlement to service connection for a back condition on a secondary basis is warranted.

As the Board is granting service connection for a back condition as secondary to the Veteran's service-connected left knee condition, entitlement to service connection on a direct basis is rendered moot and will not be discussed.


ORDER

Entitlement to service connection for a left knee condition is granted.  

Entitlement to service connection for a back condition, to include as secondary to a left knee conditions is granted.  







REMAND

Right Knee

The March 2017 Board remand directed that the Veteran be afforded a VA examination to determine the nature and etiology of his right knee condition.  The requested examination was performed in April 2017; however, the Board finds the examination inadequate.  In making her determination, the examiner simply noted a lack of contemporaneous medical evidence in the claims file and then concluded, without explanation, that the Veteran's current condition was not directly related to military service.  The Board finds this to be an inadequate rationale because it fails to take into consideration the Veteran's lay statements and those statements that others submitted on his behalf.  Therefore, an addendum opinion addressing the nature and etiology of the Veteran's right knee condition is necessary.

In addition, the Veteran testified during his March 2017 Board Hearing that he had anterior cruciate ligament (ACL) surgery in 1991.  However, review of the record indicates that these medical records have not been associated with the claims file.  Therefore, on remand the RO should attempt to obtain any additional records pertinent to his claim.

Left Foot

The Veteran was afforded a VA examination in April 2017 to determine the nature and etiology of his foot condition.  The examiner determined that the claimed condition was less likely than not incurred in or caused by service because there is no objective evidence of a foot fracture in the claims file.  In support of her conclusion, the examiner stated that the Veteran's claim could not be substantiated by his STRs.  The Board finds the April 2017 VA examination inadequate to adjudicate the claim for service connection.  Notably, the Board finds that the examiner's opinion was based on there being no evidence of treatment for a foot condition in service.  However, STRs indicate that the Veteran was treated for a left foot fracture on numerous occasions.  See e.g., October 1979, November 1979, and December 1979 STRs; August 1984 Separation Examination.  In light of STRs showing that the Veteran was treated for a foot condition during service, the Board finds that the April 2017 VA examination was based on an inaccurate factual premise; therefore, another opinion must be obtained on remand.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise is of little probative value).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).

2.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's right knee condition.  The entire claims file must be made available to the clinician, and the supplemental opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer the following question:

i.)  Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's right knee condition began in service or is otherwise related to a disease, event, or injury in service?  

In making a determination, the examiner must consider and address the following evidence: 

i.)  July 2008 Buddy Statement by V.M.A.;

ii.)  June 2009 Veteran Statement; and, 

iii.)  October 2016 Board Hearing Transcript.

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a right knee condition in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's left foot condition.  The entire claims file must be made available to the clinician, and the supplemental opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer the following question:

i.)  Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's left foot condition began in service or is otherwise related to a disease, event, or injury in service?  

In making a determination, the examiner must consider and address the following evidence: 

i.)  October 1979, November 1979, December 1979, and January 1980 STRs;

ii.)  August 1984 Separation Examination;

iii.)  June 2009 Veteran Statement; and, 

iv.)  October 2016 Board Hearing Transcript. 

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a left foot condition in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


